t c memo united_states tax_court estate of lieselotte kohlsaat deceased peter kohlsaat coexecutor petitioner v commissioner of internal revenue respondent docket no filed date rocco j labella and arthur p zucker for petitioner frank a racaniello for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of decedent lieselotte kohlsaat unless otherwise indicated all section references are to the internal_revenue_code in effect for date the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issue for decision is whether in the computation of petitioner’s federal estate_tax decedent’s inter_vivos transfer of property to an irrevocable_trust is eligible under sec_2503 for the annual_gift_tax_exclusion with respect to each of contingent beneficiaries of the trust findings_of_fact some of the facts have been stipulated and are so found petitioner is the estate of lieselotte kohlsaat deceased peter kohlsaat coexecutor decedent died a resident of new jersey when the petition was filed peter kohlsaat resided in cresskill new jersey on date decedent formed the lieselotte kohlsaat family_trust as an irrevocable_trust the trust and transferred to the trust a commercial building owned by decedent and managed for many years by various kohlsaat family members at the time of decedent’s transfer of the building to the trust the building was valued at dollar_figure thereafter no other transfers were made to the trust under provisions of the trust beatrice reinecke beatrice and peter kohlsaat peter decedent’s two adult children were designated as cotrustees and primary beneficiaries of the trust beatrice and peter each received an interest in one-half of the corpus and income of the trust and each received a special power to appoint the corpus of his or her one-half share of the trust to his or her children or grandchildren under the trust provisions contingent_remainder beneficiaries were designated beatrice’s three children and eight grandchildren were designated as contingent_remainder beneficiaries in beatrice’s one-half share of the trust and peter’s spouse and four sons were designated as contingent_remainder beneficiaries in peter’s one-half share of the trust beatrice and peter as well as the contingent beneficiaries were each given the right -- following each transfer of property to the trust -- to demand from the trust an immediate distribution to them of property in an amount not to exceed the dollar_figure annual_gift_tax_exclusion under sec_2503 that was considered to be available to each beneficiary each beneficiary’s right to demand a distribution lapsed days after a transfer of property to the trust the guardian of any minor beneficiary was authorized to exercise the minor beneficiary’s right to demand a distribution_of_property from the trust on date within days of decedent’s transfer of the commercial building to the trust the beneficiaries of the trust were timely notified of their rights to demand distributions of trust property of up to dollar_figure each none of the beneficiaries exercised his or her right to demand a distribution from the trust and none of the beneficiaries requested notification of future transfers of property to the trust no understandings existed between decedent the trustees and the contingent beneficiaries to the effect that the beneficiaries would not exercise their rights to demand distributions from the trust on petitioner’s federal estate_tax_return petitioner treated the interests of the contingent beneficiaries as qualifying for annual gift_tax exclusions under sec_2503 with regard to decedent’s transfer of the commercial building to the trust on audit of petitioner’s federal estate_tax_return respondent denied the above annual gift_tax exclusions claimed by petitioner on the grounds that the contingent beneficiaries did not hold present interests in the trust opinion generally the annual_gift_tax_exclusion under sec_2503 applies to gifts made in trust 312_us_393 sec_25_2503-2 gift_tax regs the annual exclusion provides that gifts made to beneficiaries during a calendar_year shall be excluded from taxable_gifts to the extent they do not exceed dollar_figure per beneficiary per year sec_2503 sec_25_2503-2 gift_tax regs gifts qualifying for the annual exclusion are not counted in the computation of an estate’s federal estate_tax liability sec_2001 only gifts of present interests in property qualify for the annual_gift_tax_exclusion gifts of future interests in property ie interests in property that are limited to commence in use possession or enjoyment at some future date do not qualify for the annual exclusion sec_2503 sec_25_2503-3 gift_tax regs generally interests in property qualify as present interests in property where they represent the unrestricted right to immediate use possession or enjoyment of property or income from property sec_25_2503-3 gift_tax regs where trust beneficiaries including minor and contingent beneficiaries are given unrestricted rights to demand immediate distributions of trust property the beneficiaries generally are treated under sec_2503 as possessing present interests in property 97_tc_74 see also 397_f2d_82 9th cir affg in part and revg in part tcmemo_1966_ 27_tc_601 in estate of cristofani v commissioner supra contingent beneficiaries of a_trust were given the unrestricted right to legally demand immediate distribution to them of trust property following a transfer of property to the trust the contingent beneficiaries were treated as holding present interests in the trust and the settlor’s transfers of property to the trust were treated as qualifying for the annual_gift_tax_exclusion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 respondent argues that understandings existed between decedent and the contingent beneficiaries of decedent’s trust to the effect that the beneficiaries would not exercise their rights to demand distributions of trust property that these understandings negate decedent’s donative_intent and that the substance-over-form doctrine should apply to deny the annual gift_tax exclusions with regard to the interests held by the contingent beneficiaries we disagree pursuant to the provisions of the trust for a 30-day period following a transfer of property to the trust the contingent beneficiaries were given unrestricted rights to legally demand immediate distribution to them of trust property the evidence does not establish that any understandings existed between decedent and the beneficiaries that the contingent beneficiaries would not exercise those rights following a transfer of property to the trust at trial several credible reasons were offered by the trust beneficiaries as to why they did not exercise their rights to demand a distribution of trust property the fact that none of the beneficiaries exercised their rights or that none of the beneficiaries requested notification of future transfers of property to the trust does not imply to us that the beneficiaries had agreed with decedent not to do so and we refuse to infer any understanding the evidence does not support respondent’s contention that the contingent beneficiaries believed they would be penalized for exercising their rights to demand distributions of trust property or that the trustees purposefully withheld information from the beneficiaries further the contingent beneficiaries received actual notice from the trustees with regard to their rights decedent intended to benefit the contingent beneficiaries by giving them interests in the trust the contingent beneficiaries were decedent’s relatives for the reasons stated above the contingent beneficiaries’ unrestricted rights to demand immediate distributions of trust property are to be treated as present interests in property decedent’s transfer of the commercial building to the trust qualifies for annual gift_tax exclusions under sec_2503 with regard to the present interests of the contingent beneficiaries therein to reflect the foregoing decision will be entered under rule
